928 F.2d 1097
1991-1 Trade Cases   69,411
Jay PALMER, et al., Plaintiffs-Appellants,v.BRG OF GEORGIA, INC., a Georgia Corporation, d/b/a BAR/BRI,et al., Defendants-Appellees.
No. 87-8804.
United States Court of Appeals,Eleventh Circuit.
April 18, 1991.

John C. Butters, Atlanta, Ga., James Ponsoldt, Athens, Ga., for plaintiffs-appellants.
Trammell Newton, Jones, Day, Reavis & Pogue, Kevin E. Grady, Alston & Bird, Atlanta, Ga., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Georgia, Orinda D. Evans, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before HATCHETT and CLARK, Circuit Judges, and FITZPATRICK*, District Judge.
PER CURIAM:


1
In light of Palmer et al. v. BRG of Georgia, Inc. et al., --- U.S. ----, 111 S. Ct. 401, 112 L. Ed. 2d 349 (1990), this case is remanded to the district court for further proceedings consistent with the holding and footnote seven of that opinion.


2
REVERSED and REMANDED.



*
 Honorable Duross Fitzpatrick, U.S. District Judge for the Middle District of Georgia, sitting by designation